internal_revenue_service number release date index number ------------------------- ----------------------------------------- -------------------------------------------- ---------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to plr-103676-15 date may legend taxpayer company a parent company b company c company d company e state facility date date date date year year power plant power plant location location x y coal type coal type coal type coal type additive a additive b ------------------------------------- ------------------------------------------------------------------ -------------------------------------------------------------------------------------- ---------------------------- ---------------------------------------------- ---------------------------------------------- --------------------------------------- -------------- ------------------------------------------ ------------------- ---------------------------- --------------------------- ------------------------ ------- ------- ------------------------ ----------------------------- ------------------------------ ----------------------------------------------------------------- ---------------- --------- ------------------------------- ----------------------------------------- -------------------- ---------- --------------- ---------------- plr-103676-15 a b c d e f dear --------------- ----- ---- ---- ---- ---- ---- this is in response to your request for a ruling submitted by your authorized representative on date concerning the federal_income_tax consequences of the transaction described below facts taxpayer has represented the facts to be as follows taxpayer information taxpayer is a state limited_liability_company that is a wholly owned subsidiary of company a taxpayer was formed to lease and operate the facility because taxpayer has not elected to be a classified as an association_taxable_as_a_corporation for federal_income_tax purposes it is disregarded as an entity separate from company a for such purposes company a a state limited_liability_company is indirectly wholly owned by parent a state corporation that is the common parent of a consolidated_group parent uses the accrual_method of accounting and has adopted the calendar_year as its annual_accounting_period the refined_coal production process a the facility taxpayer has entered into an agreement to lease the facility from company b for an initial term beginning on date and ending on date with automatic renewals for five successive one-year periods and a final renewal_period ending on date facility lease company b is wholly owned by company c the facility was designed and constructed by company c to produce a refined_coal product that reduces emissions of nitrous oxide nox and mercury when burned as a fuel in a coal-fired power plant the facility was placed_in_service in year at the power plant in location that is owned by company d in year the facility was relocated to the power plant in location which is also owned by company d the facility was installed at location on a new x and with new y plr-103676-15 the power plant is a coal-fired and steam-powered electric generating plant in regular commercial operation the power plant uses three cyclone coal-fired boilers to produce electricity by burning coal type in the boilers to heat water and produce steam the coal type burned in the power plant is obtained from several local mines taxpayer has entered into a contract with company d for the sale of refined_coal produced by the facility to company d for use as a feedstock in the power plant b the process the technology employed to produce the refined_coal in the facility is known as the process which is designed to reduce nox and mercury emissions in cyclone coal-fired boilers the rights to the technology are owned by company c taxpayer has licensed those rights from company c for the full term of its facility lease with company b the process involves the use of two separate inorganic chemicals the chemical additives that are applied to feedstock consisting of a coal type the first chemical additive referred to as additive a is a solid material that mixes evenly with the coal’s native ash in power plant boilers and affects the melting properties of the coal’s native ash during combustion in power plant boilers this allows adjustment of stoichiometric or air-fuel ratio in the boiler which reduces oxygen and provides more favorable conditions for reduction of nox emissions the second chemical additive referred to as additive b is an inorganic liquid solution which reacts with the mercury in coal resulting in changes to the chemical form of the mercury oxidizing more of it as a result more of the mercury is captured with the fly-ash in the particulate control equipment resulting in a higher degree of removal the facility’s equipment transports the chemical additives to a coal conveyor belt where they are applied evenly to the coal feedstock the chemical additives are combined with the coal at a rate proportional to the coal flow rate the application of each chemical additive is controlled separately by computer equipment which determines the rate of application based on the flow rate of the coal on the conveyor belt the minimum proportion of each chemical additive to be applied per ton of feedstock coal is set based on previously verified emissions test results the amount of each chemical additive applied per ton of feedstock coal may be increased above but will not be decreased below the per-ton amounts of such chemical additives used to produce the refined_coal used in the most recent emissions testing emissions testing a prior emissions testing in date before the effective date of the facility lease company c conducted full- scale emissions tests using continuous emission monitoring system cems field testing at the power plant using coal feedstock consisting of approximately b coal plr-103676-15 type and c coal type and refined_coal produced at the facility from the same coal feedstock after relocating the facility to the power plant in year company c conducted emissions tests using cems field testing at the power plant using coal feedstock consisting of a coal type and refined_coal produced at the facility from the same coal feedstock each emissions test was conducted in the following manner to establish a baseline for nox and mercury emissions one unit of the power plant or power plant as applicable was operated for a three-hour period at or above d of full load using coal feedstock the same unit was operated for a second three-hour period under the same operating conditions except for adjustments to primary or secondary air in accordance with good air pollution control practices using refined_coal produced in the facility from same coal feedstock during each baseline test and each test using refined_coal nox and mercury emissions were measured using cems equipment that conforms to applicable united_states environmental protection agency epa standards the nox cems devices were located upstream of post-combustion nox emissions controls the mercury cems devices were located upstream of any sulfur dioxide so2 scrubber or mercury control device and downstream of the electrostatic precipitator esp which controls particulate emissions each cems field test demonstrated a reduction in excess of e of nox emissions and a reduction in excess of f of mercury emissions when burning refined_coal produced in the facility excluding dilution caused by materials combined or added during the production process when compared to emissions resulting from burning feedstock coal to produce the same amount of useful thermal energy taxpayer represents that the emission reductions demonstrated in each cems field test have been verified by an independent licensed professional engineer experienced in combustion and environmental engineering as required by notice_2010_54 2010_40_irb_403 the notice including verification that the esp was operated under the same conditions throughout the test period b redetermination testing taxpayer will conduct additional emissions tests on or before the first to occur of i a change in the process used to produce refined_coal at the facility ii a change in the source or rank of the feedstock coal used to produce refined_coal or iii the expiration of six months since the most recent determination test if additional testing is conducted due to a change in the process taxpayer will use a testing methodology permitted by section dollar_figure of the notice or any subsequent applicable irs guidance determination test taxpayer anticipates that where there has been no change in the process it will ordinarily conduct redetermination testing using laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than ten percent below the bottom nor by more than ten plr-103676-15 percent above the top of the range of the sulfur and the mercury content of the feedstock coal and refined_coal used in the most recent determination test period c additive rate tests parent retained company e an independent engineering firm with recognized expertise in coal and emissions from coal-fired power plants to advise parent with respect to the effect of increasing the concentration of chemical additives applied in the refined_coal production process on the level of emissions reductions company e reviewed the results of cems emissions testing conducted at five different power plants using refined_coal produced from coal type coal type and blends of coal type and coal type the refined_coal used in the tests was produced in refined_coal production facilities leased by subsidiaries of parent from company c by applying the chemical additives in various concentrations based on company e’s review of those test results company e concluded that neither the nox emission reduction nor the mercury emission reduction is adversely affected by applying more chemical additives to feedstock coal than necessary to achieve the emission reductions and that increasing chemical additive application rates generally provides greater emissions reductions rulings requested based on the foregoing taxpayer has requested that we rule as follows refined_coal produced at the facility using the process and the chemical additives is refined_coal within the meaning of sec_45 of the internal_revenue_code_of_1986 as amended the code provided the refined_coal i is sold to an unrelated_person within the meaning of sec_45 and ii meets the emission reduction requirement of sec_45 an increase in the rate of application of a chemical additive per ton of feedstock coal refined is not considered a change in the process of producing refined_coal from feedstock coal for purposes of section dollar_figure of notice_2010_54 the lease of the facility subsequent to its placed-in-service date will not affect the placed-in-service date of the facility for purposes of sec_45 and will not affect the determination of whether the lessee is eligible for production tax_credits ptcs for refined_coal produced at the facility if the facility was placed_in_service prior to date within the meaning of sec_45 a subsequent relocation and replacement of certain parts of the facility in year and any subsequent relocation or modification of the facility will not result in a new placed-in-service date for the facility for purposes of plr-103676-15 sec_45 provided the fair_market_value of the original property of the facility is more than twenty percent of the facility’s total fair_market_value at that time the redetermination requirement of section dollar_figure of notice_2010_54 may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than ten percent below the bottom or by more than ten percent above the top of the range of the sulfur and the mercury content of the feedstock coal and the refined_coal used in the most recent test conducted pursuant to section dollar_figure of notice_2010_54 law and analysis sec_45 of the code generally provides a credit against federal_income_tax for_the_use_of renewable or alternative resources to produce electricity or fuel for the generation of steam sec_45 provides that in the case of a producer of refined_coal the credit available under sec_45 for any taxable_year shall be increased by an amount equal to dollar_figure5 per ton of qualified refined_coal i produced_by_the_taxpayer at a refined_coal_production_facility during the 10-year period beginning on the date that the facility was originally placed_in_service and which is ii sold by the taxpayer to an unrelated_person during such 10-year period and such taxable_year for purposes of sec_45 section dollar_figure of the notice provides that the term refined_coal means a fuel which -- i is a liquid gaseous or solid fuel including feedstock coal mixed with an additive or additives produced from coal including lignite or high carbon fly ash including such fuel used as a feedstock ii is sold by the taxpayer with the reasonable expectation that it will be used for purpose of producing steam and iii is certified by the taxpayer as resulting when used in the production of steam in a qualified_emission_reduction sec_45 and section dollar_figure of the notice provide that the term qualified_emission_reduction means in the case of refined_coal produced at a facility placed_in_service after date a reduction of at least twenty percent of the emissions of nitrogen oxide and at least forty percent of the emissions of either sulfur dioxide or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date and in the case of production at a facility placed_in_service before date a reduction of at least twenty percent of the emissions of nox and at least twenty percent of the emissions of either so2 or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date plr-103676-15 section dollar_figure of the notice provides that the refined_coal credit is allowed for qualified refined_coal produced and sold to an unrelated_person by the taxpayer without regard to whether the taxpayer owns the refined_coal_production_facility in which the refined_coal is produced accordingly a taxpayer that leases or operates a facility owned by another person may claim the credit for refined_coal that the taxpayer produces in the facility section dollar_figure of the notice provides that a refined_coal_production_facility will not be considered to have been placed_in_service after date if more than twenty percent of the total fair_market_value of the facility the cost of the new property plus the value of the used_property is attributable to property that was placed_in_service on or before date section dollar_figure of the notice generally provides that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as defined in sec_613 a c or i if performed by the mine owner or operator accordingly in determining whether a qualified_emission_reduction has been achieved the emissions released when burning the refined_coal must be compared to the emissions that would be released when burning the feedstock coal feedstock coal is the product resulting from processes that are treated as mining and are actually applied by a taxpayer in any part of the taxpayer's process of producing refined_coal from coal sec_613 describes treatment processes that are not considered as mining unless they are provided for in sec_613 or are necessary or incidental to a process provided for in sec_613 any cleaning process such as a process that uses ash separation dewatering scrubbing though a centrifugal pump spiral concentration gravity concentration flotation application of liquid hydrocarbons or alcohol to the surface of the fuel particles or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal and drying to removed free water provided such drying does not change the physical or chemical identity of the coal will be considered as mining section of the notice provides in part that emissions reduction may be determined using continuous emission monitoring system cems field testing section a provides in part that cems field testing is testing that meets all the following requirements i the boiler used to conduct the test is coal-fired and steam-producing and is of a size and type commonly used in commercial operations ii emissions are measured using a cems iii if epa has promulgated a performance standard that applies at the time of the test to the pollutant emission being measured the cems must conform to that standard iv emissions for both the feedstock coal and the refined_coal are measured at the same operating conditions and over a period of at least hours during which the boiler is operating at a steady state at least ninety percent of full load v a qualified_individual verifies the test results in a manner that satisfies the requirements of section b plr-103676-15 section of the notice provides that methods other than cems field testing may be used to determine the emissions reduction if a method other than cems field testing is used the service may require the taxpayer to provide additional proof that the emission reduction has been achieved the permissible methods include a testing using a demonstration pilot-scale combustion furnace if it established that the method accurately measures the emission reduction that would be achieved in a boiler described in section a a i and a qualified_individual verifies the test results in a manner that satisfies the requirements of section c i ii v and vi of the notice and b a laboratory analysis of the feedstock coal and the refined_coal that complies with a currently applicable epa or astm standard and is permitted under section b i or ii of the notice section of the notice provides that a taxpayer may establish that a qualified_emission_reduction determined under section dollar_figure applies to production from a facility by a determination or redetermination that is valid at the time the production occurs a determination or redetermination is valid for the period beginning on the date of the determination or redetermination and ending with the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of feedstock coal that occurs after the date of such determination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination section of the notice provides that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that - a the sulfur or mercury content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least twenty percent forty percent in the case of facilities placed_in_service after date in comparison to the sulfur or mercury content of the amount of feedstock coal necessary to produce the same amount of useful energy excluding any dilution caused by materials combined or added during the production process or b the sulfur or mercury content of both the feedstock coal and the refined_coal do not vary by more than ten percent from the sulfur and mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of section dollar_figure the notice section dollar_figure of the notice provides that the certification requirement of sec_3 c is satisfied with respect to fuel for which the refined_coal credit is claimed only if the taxpayer attached to its tax_return on which the credit is claimed a certification that contains the following a statement that the fuel will result in a qualified emissions reduction when used in the production of steam a statement indicating whether plr-103676-15 cems field testing was used to determine the emissions reduction if cems field testing was not used to determine the emissions reduction a description of the method used a statement that the emissions reduction was determined or redetermined within the six months preceding the production of the fuel and that there have been no changes in the source or rank of feedstock coal used or in the process of producing refined_coal from the feedstock coal since the emissions reduction was determined or was most recently determined and a declaration signed by the taxpayer in the following form under penalties of perjury i declare that i have examined this certification and to the best of my knowledge and belief it is true correct and complete finally sec_45 provides that a refined_coal_production_facility must be placed_in_service within certain timeframes for purposes of the refined_coal credit allowable with respect to refined_coal other than steel_industry_fuel the facility must be placed_in_service after date and before date section dollar_figure of the notice provides that the year in which property is placed_in_service is determined under the principles of sec_1_46-3 of the regulations ie when the property is placed in a condition or state of readiness and availability for a specifically assigned function section dollar_figure of the notice provides that a refined_coal_production_facility will not be treated as placed_in_service after date if more than twenty percent of the facility's total value the cost of the new property plus the value of the used_property is attributable to property placed_in_service on or before date the notice also states that the irs will not issue private letter rulings relating to when a refined_coal_production_facility has been placed_in_service with respect to the first two rulings requested the process involves blending coal with the chemical additives in a cyclone coal-fired boiler section dollar_figure of the notice provides generally that a qualified_emission_reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as further defined in the code if performed by the mine owner or operator sec_613 describes certain treatment processes that are not considered as mining unless they are provided for in sec_613 or are necessary or incidental to a process provide for in sec_613 for example provides in part that any cleaning process such as the application of liquid hydrocarbons or alcohol to the surface of the fuel particle or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal will be considered mining in the instant case the process is not a mining process further section dollar_figure clarifies sec_45 and specifically provides that refined_coal includes feedstock coal mixed with an additive or additives thus additive processes which mix certain chemicals or other additives with the coal in order to achieve emission reductions may qualify for the production_tax_credit for refined_coal accordingly we conclude that a refined_coal produced at the facility using the process and the chemical additives is refined_coal within the meaning of sec_45 provided the refined_coal i is sold to an unrelated_person within the meaning of sec_45 and ii meets the emission reduction requirement of plr-103676-15 sec_45 and b an increase in the rate of application of a chemical additive per ton of feedstock coal refined is not considered a change in the process of producing refined_coal from feedstock coal for purposes of section dollar_figure of the notice with respect to the third ruling requested the placed-in-service language in sec_45 focuses on the facility and does not by its terms require the facility to have been placed_in_service by the taxpayer claiming the credit section dollar_figure of the notice provides that the refined_coal credit is allowed for qualified refined_coal produced and sold to an unrelated_person by the taxpayer without regard to whether the taxpayer owns the refined_coal_production_facility in which the refined_coal is produced therefore a taxpayer that leases or operates a facility owned by another person may claim the credit for refined_coal that the taxpayer produces in the facility accordingly we conclude that the lease of the facility subsequent to its placed-in-service date will not affect the placed-in-service date of the facility for purposes of sec_45 and will not affect the determination of whether the lessee is eligible for ptcs for refined_coal produced at the facility with respect to the fourth ruling requested sec_45 generally provides that a refined_coal_production_facility means a facility for the production of refined_coal that was placed_in_service after date and before date section dollar_figure of the notice provides that when a facility is placed_in_service is determined in accordance with sec_1_46-3 of the regulations in addition section dollar_figure of the notice provides that a refined_coal_production_facility will not be considered to have been placed_in_service after date if more than twenty percent of the total fair_market_value of the facility the cost of the new property plus the value of the used_property is attributable to property that was placed_in_service on or before date this rule provides a test for determining whether modifications to a facility will result in a new placed_in_service_date accordingly we conclude that if the facility was placed_in_service prior to date within the meaning of sec_45 a subsequent relocation and replacement of certain parts of the facility in year and any subsequent relocation or modification of the facility will not result in a new placed-in- service date for the facility for purposes of sec_45 provided the fair_market_value of the original property of the facility is more than twenty percent of the facility’s total fair_market_value at that time with respect to the fifth ruling requested section of the notice provides in part that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal do not vary by more than ten percent from the sulfur and mercury content of the feedstock coal and refined_coal used in the most recent redetermination that meets the requirements of the notice accordingly we conclude the plr-103676-15 redetermination requirement of section dollar_figure of the notice may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than ten percent below the bottom or by more than ten percent above the top of the range of the sulfur and mercury content of the feedstock coal and refined_coal used in the most recent cems field test or other test that meet the requirements of section dollar_figure of the notice this ruling expresses no opinion regarding any issue not specifically addressed in this ruling letter including whether any person has sold refined_coal to an unrelated_person or when the facility was placed_in_service in particular we express or imply no opinion that taxpayer has sufficient risk or rewards of the production activity to qualify as the producer of the refined_coal the service may challenge an attempt to transfer the credit to a taxpayer who does not qualify as a producer including transfers structured as partnerships sales or leases that do not also transfer sufficient risks and rewards of the production activity in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries
